                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                    DIVISON

 IN THE MATTER OF:                            CASE NO. 19-00252

 Kevin and Loretta Bonham,                    MOTION TO MODIFY PLAN POST-
                                              CONFIRMATION
 Debtors.


   COME NOW the above-named Debtors, Kevin and Loretta Bonham, and for their
Motion to Modify Plan Post-Confirmation states as follows:

   1. The confirmed plan currently on file calls for the Debtors to make payments as
      follows:
             b. $284 per month for 15 month;
             c. $321 per month for 13 months;
             d. $450 per month for 12 months;
             e. $688 per month for 9 months;
             f. $844 per month for 11 months.
   2. The confirmed plan currently on file calls for the Debtors to turn over to the
      Trustee for administration any realized tax refunds during the term of the chapter
      13 plan.
   3. Due to the current situations surrounding COVID-19 and the Debtors’ financial
      situation, the Debtors propose modifying the confirmed plan on file to retain the full
      amount of their 2019 Federal and State Tax Returns.
   4. All other provisions of the Plan shall remain as confirmed and not be modified.

      WHEREFORE, the Debtors pray the Court approve their proposed Modified
Chapter 13 Plan.
                                                           /s/ Samuel Z. Marks
                                                          Samuel Z. Marks
                                                          Marks Law Firm, P.C.
                                                          4225 University Ave.
                                                          Des Moines, IA 50311
                                                          (515) 276-7211
                                                          Fax:(515) 276-6280
                                                          Office@markslawdm.com
                                                          ATTORNEY FOR THE DEBTORS
                                   CERTIFICATE OF SERVICE
I hereby certify that on April 6, 2020, a copy of Motion to Modify Plan Post-Confirmation was
served electronically or by regular United States mail to all interested parties, the Trustee and all
creditors listed below.

Amsher Collection Services Inc
Capital One
CC Holdings
Central Credit Services LLC
Charles Gabus Inc
Citi
Comenity Bank/Pier 1
Comenity Bank/younkers
Credit Collections Services
Credit One Bank
Dr Roe
First Nataional Bank/Legacy
First Premier Bank
General Service Burea Inc
Goodwin Law Office
Hauge Asscoiates Inc
Kohls/Capital One
Kohls/Capital One
LVNV Funding/Resurgent Capital
LVNV Funding/Resurgent Capital
Medical Center Anesthesiologists
Mercy Clinics
Mercy Medical Center
Mercy Medical Center
Merrick Bank
Midland Funding
MM Finance
no name on CR Liability
Pathology Assoc of Iowa
PC Stogage
Portfolio Recovery
Roberts True Value
Sam Battaglia
Transworld Systems
Unity Point Health
Univ Ia Cu
Veridian Credit Union
Verve
Walker Billingsley & Bair
Williams and Sonoma/Comenity



                                                       /s/ Sam Marks
                                                       Sam Marks
                                                       Marks Law Firm
                                                       4225 University Ave
                                                       Des Moines, IA 50311
                                                       515-276-7211
